    DAVIDOFF HUTCHER & CITRON LLP
    605 Third Avenue
    New York, New York 10158
    (212) 557-7200
    David H. Wander, Esq. (dhw@dhclegal.com)
    Robert L. Rattet, Esq. (rlr@dhclegal.com)
    Alexander R. Tiktin, Esq. (art@dhclegal.com)

    Attorneys for Counsel Financial II LLC, LIG
    Capital LLC, and Counsel Financial Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                               Chapter 11

LIDDLE & ROBINSON, LLP,                                              Case No. 19-12346 (SHL)

                                       Debtor.
-------------------------------------------------------X




                 OBJECTION BY COUNSEL FINANCIAL II LLC, LIG CAPITAL
                   LLC, AND COUNSEL FINANCIAL HOLDINGS LLC TO (I)
                 MONTHLY FEE STATEMENTS OF EISNERAMPER LLP FOR
                COMPENSATION AS ACCOUNTANTS FOR THE DEBTOR FOR
                JANUARY 2020 [DOC 268] AND FEBRUARY 2020 [DOC. 269]; (II)
                  MONTHLY FEE STATEMENTS OF FOLEY HOAG LLP FOR
                   COMPENSATION FOR SERVICES AS COUNSEL TO THE
                DEBTOR AND DEBTOR-IN-POSSESSION FOR NOVEMBER 2019
                [DOC. 278], DECEMBER 2019 [DOC. 279], JANUARY 2020 [DOC.
                280], FEBRUARY 2020 [DOC. 281], MARCH 2020 [DOC. 282], AND
                                  APRIL 2020 [DOC. 286] 1


TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

           Counsel Financial II LLC (“CF2”), LIG Capital LLC (“LIG”), and Counsel Financial

Holdings LLC (“Holdings” and together with LIG and CF2, collectively “Counsel Financial”), by



1
    References to “Doc.” refer to documents filed on the docket in this case.


674204.1
their attorneys, Davidoff Hutcher & Citron LLP, submit the following objection to the (i) Monthly

Fee Statements Of EisnerAmper For Compensation As Accountants For The Debtor for January

2020 [Doc. 268] and February 2020 [Docs. 269, 287]; (ii) Monthly Fee Statements Of Foley Hoag

LLP For Compensation For Services As Counsel to the Debtor And Debtor-In-Possession For

The Period November 2019 [Doc. 278], December 2019 [Doc. 279], January 2020 [Doc.

280], February 2020 [Doc. 281], March 2020 [Doc. 282], and April 2020 [Doc. 286] and

represent and state:

       1.      Counsel Financial incorporates by reference the objections it previously filed to the

monthly statements of Foley Hoag LLP (“Foley Hoag”) or EisnerAmper LLP (“EisnerAmper”)

[Docs. 128, 151, 160, 220] (the “Prior Objections”), as if set forth in full herein. (Copies are

attached as Exhs. A, B, C, and D).

       2.      Counsel Financial does not consent to use of its cash collateral for professional fees

of EisnerAmper and Foley Hoag.

       3.      Foley Hoag is seeking $342,013.14 for the months of November 2019 and

December 2019. EisnerAmper is seeking $46,678.50 for November and December. These fees

were primarily incurred litigating against Counsel Financial.

       4.      Clearly, the services performed by Foley Hoag and EisnerAmper were not

performed for Counsel Financial’s benefit.

       5.      The services performed by Foley Hoag and EisnerAmper did not confer a benefit

on Counsel Financial.




                                                 2
           6.      Additionally, Foley Hoag submitted time records showing multiple attorneys

billing for intraoffice meetings, resulting in a combined billing rate of up to $4,110 per hour. 2 See,

11 U.S.C. § 330(a)(1); In re New Bos. Coke Corp., 299 B.R. 432 (Bankr. E.D. Mich. 2003)

(Bankruptcy court held that excessive intra-office conferences by debtor’s counsel warranted 90%

reduction in hours billed for such conferences); In re Bennett Funding Grp., Inc., 213 B.R. 234,

245 (Bankr. N.D.N.Y. 1997) (Bankruptcy court disallowed percentage of total time entries

categorized as intra-office conferences in fee application filed by counsel for Chapter 11 trustee,

for failure to explain why multiple professionals were required in such conferences); In re Am.

Int'l Airways, Inc., 47 B.R. 716, 724 (Bankr. E.D. Pa. 1985) (Disallowing compensation for

multiple attorneys present at conferences).

           7.      In accordance with the foregoing, no awards of monthly compensation should be

made at this time and no payments should be approved.




2
 See, e.g., time records for 12/06/2019, stating that six attorneys attended a 1.2-hour meeting at the following
billing rates:

    Attorney                      Hourly Rate
    Bauer, Alison D.              $900.00
    Gray Jr., William F.          $925.00
    Licker, Michael               $715.00
    Fullmer, James S.             $505.00
    Parkinson, Meredith S.        $595.00
    Teoh, Jin-Wen                 $470.00



                                                          3
Dated: New York, New York
       June 1, 2020
                            DAVIDOFF HUTCHER & CITRON LLP

                            By: /s/ David H. Wander
                                   David H. Wander
                                   Robert L. Rattet
                                   Alexander R. Tiktin
                            605 Third Avenue
                            New York, New York 10158
                            (212) 557-7200
                            dhw@dhclegal.com
                            rlr@dhclegal.com
                            art@dhclegal.com

                            Attorneys for Counsel Financial II LLC, LIG Capital LLC,
                            and Counsel Financial Holdings LLC




                                      4
EXHIBIT A
19-12346-shl        Doc 128       Filed 11/18/19 Entered 11/18/19 20:18:51                  Main Document
                                               Pg 1 of 3



DAVIDOFF HUTCHER & CITRON LLP
605 Third Avenue
New York, New York 10158
(212) 557-7200
David H. Wander, Esq. (dhw@dhclegal.com)
Alexander R. Tiktin, Esq. (art@dhclegal.com)
Attorneys for Counsel Financial II LLC, LIG Capital
LLC, and Counsel Financial Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                          Chapter 11

LIDDLE & ROBINSON, LLP,                                         Case No. 19-12346 -shl

                                       Debtor.
-------------------------------------------------------X



       OBJECTION BY COUNSEL FINANCIAL II LLC, LIG CAPITAL LLC, AND
        COUNSEL FINANCIAL HOLDINGS LLC TO NOTICES OF MONTHLY
          STATEMENT OF FOLEY HOAG LLP FOR COMPENSATION FOR
           SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
            INCURRED AS COUNSEL TO THE DEBTOR AND DEBTOR IN
          POSSESSION FOR THE PERIOD FROM JULY 22, 2019 THROUGH
                       AUGUST 31, 2019 [DOC. 118, 119]


TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

        Counsel Financial II LLC (“CF2”), LIG Capital LLC (“LIG”), and Counsel Financial

Holdings LLC (“Holdings” and together with LIG and CF2, collectively “Counsel Financial”),

by their attorneys, Davidoff Hutcher & Citron LLP, submit the following objection 1 to the

Notices of Monthly Statement of Foley Hoag LLP For Compensation For Services Rendered and

Reimbursement of Expenses Incurred As Counsel to the Debtor and Debtor In Possession For the

Period From April 27, 2019 Through August 31, 2019 [Doc. 118, 119] and represents and states:

1
 Pursuant to Federal Rule of Bankruptcy Procedure 9006(a)(1)(C), since the objection deadline of November 16,
2019 fell on a Saturday, it was automatically extended to Monday, November 18, 2019.


672078v.1
19-12346-shl      Doc 128     Filed 11/18/19 Entered 11/18/19 20:18:51            Main Document
                                           Pg 2 of 3



       1.      Counsel Financial has repeatedly stated that it does not consent to its cash

collateral being used for payment of professional fees. None of the services rendered, to date,

appear to have provided any benefit to CF2, LIG or Holdings, and no reasonable creditor would

have incurred such fees to protect its collateral.

       2.      Before any payment of fees is made, the Court should review the results in this

case and make a determination regarding whether the primary purpose of the attorneys fees

incurred was to benefit Counsel Financial, and whether Counsel Financial actually benefitted as

a result of the expenditure. See In re Kohl, 421 B.R. 115 (Bankr. S.D.N.Y. 2009) (to recover

expenses of preserving or disposing of collateral from secured creditor under Bankruptcy Code,

the trustee or DIP must show that the expenditure (i) was incurred primarily for the benefit of the

secured creditor and (ii) that the secured creditor directly benefited from the expenditure).

       3.      While a debtor in possession “may recover from property securing an allowed

secured claim the reasonable, necessary costs and expenses of preserving, or disposing of, such

property to the extent of any benefit to the holder of such claim, under § 506(c), absent an

agreement to the contrary, a secured creditor's collateral may only be charged for administrative

expenses, including attorney's fees, to the extent these expenses directly benefited that secured

creditor. See General Elec. Credit Corp. v. Levin & Weintraub (In re Flagstaff Foodservice

Corp.), 739 F.2d 73, 76 (2d Cir.1984).

       4.      There is a point beyond which an expense cannot be said to benefit a creditor's

lien, for purposes of charging the creditor's collateral: namely, where, given the amount of the

expense in relation to the value of the creditor's interest in the collateral, a reasonable creditor

would not incur it. In re Menorah Congregation & Religious Ctr., 554 B.R. 675 (Bankr.

S.D.N.Y. 2016).


                                                     2

672078v.1
19-12346-shl     Doc 128      Filed 11/18/19 Entered 11/18/19 20:18:51               Main Document
                                           Pg 3 of 3



       5.      For purposes of a DIP or trustee's ability to recover expenses incurred to preserve

or dispose of collateral, a secured creditor is interpreted as having received a benefit if the

expense preserved the value of creditor's collateral. In re Kohl, 421 B.R. at 123.

       6.      The counsel fees incurred in this case have not enhanced the value of the Debtor’s

estate, rather, the Debtor is destined for liquidation with no possibility of successful

reorganization. Under applicable state law, L&R is a law firm in dissolution and has not set forth

any reasonable likelihood of rehabilitation.

       7.      Accordingly, Counsel Financial submits that no payments should be made at this

time to Debtor’s attorneys.



Dated: New York, New York
       November 18, 2019
                                      DAVIDOFF HUTCHER & CITRON LLP

                                      By: /s/ David H. Wander
                                             David H. Wander
                                             Alexander R. Tiktin
                                      605 Third Avenue
                                      New York, New York 10158
                                      (212) 557-7200
                                      dhw@dhclegal.com
                                      art@dhclegal.com
                                      Attorneys for Counsel Financial II LLC, LIG Capital LLC,
                                      and Counsel Financial Holdings LLC




                                                 3

672078v.1
EXHIBIT B
19-12346-shl           Doc 151       Filed 12/04/19 Entered 12/04/19 12:39:30             Main Document
                                                  Pg 1 of 4



DAVIDOFF HUTCHER & CITRON LLP
605 Third Avenue
New York, New York 10158
(212) 557-7200
David H. Wander, Esq. (dhw@dhclegal.com)
Alexander R. Tiktin, Esq. (art@dhclegal.com)

Attorneys for Counsel Financial II LLC, LIG
Capital LLC, and Counsel Financial Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                               Chapter 11

LIDDLE & ROBINSON, LLP,                                              Case No. 19-12346 (SHL)

                                       Debtor.
-------------------------------------------------------X



          OBJECTION BY COUNSEL FINANCIAL II LLC, LIG CAPITAL LLC, AND
           COUNSEL FINANCIAL HOLDINGS LLC TO NOTICES OF MONTHLY
            STATEMENT OF EISNERAMPER LLP FOR COMPENSATION FOR
             SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
              INCURRED AS COUNSEL TO THE DEBTOR AND DEBTOR IN
           POSSESSION FOR THE PERIOD FROM OCTOBER 1, 2019 THROUGH
                          OCTOBER 31, 2019 [DOC. 131] 1


TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

           Counsel Financial II LLC (“CF2”), LIG Capital LLC (“LIG”), and Counsel Financial

Holdings LLC (“Holdings” and together with LIG and CF2, collectively “Counsel Financial”),

by their attorneys, Davidoff Hutcher & Citron LLP, submit the following objection to the

Notices of Monthly Statement of EisnerAmper LLP For Compensation For Services Rendered

and Reimbursement of Expenses Incurred As Counsel to the Debtor and Debtor In Possession



1
    References to “Doc.” refer to documents filed on the docket in this case.


672078v.1
19-12346-shl      Doc 151     Filed 12/04/19 Entered 12/04/19 12:39:30            Main Document
                                           Pg 2 of 4



For the Period From October 1, 2019 Through October 31, 2019 [Doc. 131] and represents and

states:

          1.   Counsel Financial has repeatedly stated that it does not consent to its cash

collateral being used for payment of professional fees. None of the services rendered, to date,

appear to have provided any benefit to CF2, LIG or Holdings, and no reasonable creditor would

have incurred such fees to protect its collateral.

          2.   Before any payment of fees is made, the Court should review the results in this

case and make a determination regarding whether the primary purpose of the accountant’s fees

incurred was to benefit Counsel Financial, and whether Counsel Financial actually benefitted as

a result of the expenditure. See In re Kohl, 421 B.R. 115 (Bankr. S.D.N.Y. 2009) (to recover

expenses of preserving or disposing of collateral from secured creditor under Bankruptcy Code,

the trustee or DIP must show that the expenditure (i) was incurred primarily for the benefit of the

secured creditor and (ii) that the secured creditor directly benefited from the expenditure).

          3.   While a debtor in possession “may recover from property securing an allowed

secured claim the reasonable, necessary costs and expenses of preserving, or disposing of, such

property to the extent of any benefit to the holder of such claim, under § 506(c), absent an

agreement to the contrary, a secured creditor's collateral may only be charged for administrative

expenses, including accountant's fees, to the extent these expenses directly benefited that secured

creditor. See General Elec. Credit Corp. v. Levin & Weintraub (In re Flagstaff Foodservice

Corp.), 739 F.2d 73, 76 (2d Cir.1984).

          4.   There is a point beyond which an expense cannot be said to benefit a creditor's

lien, for purposes of charging the creditor's collateral: namely, where, given the amount of the

expense in relation to the value of the creditor's interest in the collateral, a reasonable creditor


                                                     2

672078v.1
19-12346-shl      Doc 151     Filed 12/04/19 Entered 12/04/19 12:39:30               Main Document
                                           Pg 3 of 4



would not incur it. In re Menorah Congregation & Religious Ctr., 554 B.R. 675 (Bankr.

S.D.N.Y. 2016).

       5.      For purposes of a DIP or trustee's ability to recover expenses incurred to preserve

or dispose of collateral, a secured creditor is interpreted as having received a benefit if the

expense preserved the value of creditor's collateral. In re Kohl, 421 B.R. at 123.

       6.      Moreover, the retention of EisnerAmper was unnecessary. This chapter 11

reorganization should never have been filed in the first place, for two reasons. First, the Debtor is

ineligible to reorganize as a debtor-in-possession because it is a law firm in dissolution, and it

has not set forth any reasonable likelihood of rehabilitation. See Motion by Counsel Financial to

Convert Chapter 11 Case to Chapter 7, Doc. 103, ¶¶ 8-17.

       7.      Second, the Debtor was already protected by the automatic stay as a result of

Liddle’s chapter 11 filing, case no. 19-10747-shl. As Counsel Financial pointed out almost

immediately after Liddle filed his chapter 11 petition, the law firm was protected by a non-debtor

stay because claims against the law firm would have an immediate economic effect on Liddle’s

estate. See Doc. 23, ¶ 17; see also Queenie, Ltd. v. Nygard Int’l, 321 F.3d 282 (2d Cir. 2003); In

re Residential Capital, 2013 WL 3491311 at *1 (2d Cir. July 15, 2013) (holding that the

automatic stay applies to bar claims against a non-debtor that have “an immediate adverse

economic consequence” for the debtor’s estate). As the Debtor stated, “[p]aramount for

reorganization is my ability to operate the business of Liddle & Robinson from which I expect to

fund a plan of reorganization.” Doc. 14, ¶ 16.

       8.      In addition, the law firm did not need to incur the expense of bankruptcy

accountants because the income and expenses of the law firm have been intermingled with

Liddle’s income and expenses in the monthly operating reports filed throughout Liddle’s


                                                 3

672078v.1
19-12346-shl       Doc 151   Filed 12/04/19 Entered 12/04/19 12:39:30             Main Document
                                          Pg 4 of 4



individual case. The law firm only needed bookkeeping services to maintain its books and

records. The bankruptcy accounting services provided in this case were therefore unnecessary

and duplicitous.

       9.      Accordingly, it was not necessary to file the law firm in bankruptcy, and the

Debtor has incurred excessive and unnecessary fees as a result of doing so. L&R should have

wound up its affairs and dissolved pursuant to applicable state law with the protection of the co-

debtor stay, and spared its creditors the unnecessary expense of its bankruptcy accountants,

which duplicated the work of the bankruptcy accountants in the individual case.

       10.     As a result of the foregoing, Counsel Financial submits that no payments should

be made at this time to Debtor’s accountants.

Dated: New York, New York
       December 3, 2019
                                     DAVIDOFF HUTCHER & CITRON LLP

                                     By: /s/ David H. Wander
                                            David H. Wander
                                            Alexander R. Tiktin
                                     605 Third Avenue
                                     New York, New York 10158
                                     (212) 557-7200
                                     dhw@dhclegal.com
                                     art@dhclegal.com

                                     Attorneys for Counsel Financial II LLC, LIG Capital LLC,
                                     and Counsel Financial Holdings LLC




                                                4

672078v.1
EXHIBIT C
19-12346-shl           Doc 160       Filed 12/12/19 Entered 12/12/19 17:58:37                Main Document
                                                  Pg 1 of 3



DAVIDOFF HUTCHER & CITRON LLP                                              Hearing Date and Time:
605 Third Avenue                                                           December 19, 2019 at 11:00 a.m.
New York, New York 10158
(212) 557-7200
David H. Wander, Esq. (dhw@dhclegal.com)
Alexander R. Tiktin, Esq. (art@dhclegal.com)

Attorneys for Counsel Financial II LLC, LIG
Capital LLC, and Counsel Financial Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                               Chapter 11

LIDDLE & ROBINSON, LLP,                                              Case No. 19-12346 (SHL)

                                       Debtor.
-------------------------------------------------------X



          OBJECTION BY COUNSEL FINANCIAL II LLC, LIG CAPITAL LLC, AND
          COUNSEL FINANCIAL HOLDINGS LLC TO (I) FIRST APPLICATION OF
           FOLEY HOAG LLP FOR INTERIM ALLOWANCE OF COMPENSATION
          AS COUNSEL TO THE DEBTOR [DOC 152]; (II) FIRST APPLICATION OF
                 THE BENEFIT PRACTICE FOR INTERIM ALLOWANCE OF
          COMPENSATION AS BENEFITS CONSULTANT TO THE DEBTOR [DOC
           153]; AND (III) FIRST INTERIM APPICATION OF EISNERAMPER LLP,
                        AS ACCOUNTANTS TO DEBTOR [DOC 154] 1


TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

           Counsel Financial II LLC (“CF2”), LIG Capital LLC (“LIG”), and Counsel Financial

Holdings LLC (“Holdings” and together with LIG and CF2, collectively “Counsel Financial”),

by their attorneys, Davidoff Hutcher & Citron LLP, submit the following objection to the (i) first

application of Foley Hoag LLP (“Foley”) for interim allowance of compensation as counsel to

the Debtor [Doc. 152], (ii) first application of The Benefit Practice (“Benefits Practice”) for


1
    References to “Doc.” refer to documents filed on the docket in this case.


674204.1
19-12346-shl       Doc 160       Filed 12/12/19 Entered 12/12/19 17:58:37                   Main Document
                                              Pg 2 of 3



Interim Allowance of Compensation as Benefits Consultant to the Debtor [Doc. 153], and (iii)

first interim application of EisnerAmper LLP (“EisnerAmper”) [Doc. 154] and represent and

state:

         1.      Counsel Financial incorporates by reference the objections it previously filed to

the monthly statements of Foley [Doc. 128], Benefits Practice [Doc. 150], and EisnerAmper

[Doc. 151] (collectively the “Prior Objections”), as if set forth in full herein. (Copies are attached

as Exhs. A, B, and C).

         2.      In addition to the points and authorities in the Prior Objections, showing why no

payments of interim compensation should be made at this time, additional grounds have recently

arisen. Specifically, the Debtor recently filed monthly operating reports (the “MORs”) for July,

August, September, and October of 2019 with the bank statements heavily redacted. The filing

of such redacted MORs is extraordinary event and very concerning. An explanation has been

requested from Debtor’s counsel but, to date, Counsel Financial’s attorneys have received no

response.

         3.      Counsel Financial is concerned there may be improper transactions that are being

concealed. 2 Until there is an opportunity for a thorough and complete review of the Debtor’s

DIP account, as well as the DIP account in the related case, previously used by the Debtor, no

payments of compensation to professionals should be made.

         4.      Additionally, three motions to convert this case to a chapter 7 liquidation have

been filed and those motions are scheduled for December 19th, the same date as the hearing on




2
  Upon information and belief, certain income and expenses relating to a racquet club membership the Debtor’s
principal shared with others was run through the Debtor’s account. While these transactions may not be for large
sums, they are indicative of the reason why a third party, other than EisnerAmper, needs to review the Debtor’s
transactions.

                                                       2
19-12346-shl     Doc 160     Filed 12/12/19 Entered 12/12/19 17:58:37           Main Document
                                          Pg 3 of 3



these fee applications. Before any ruling is made on these fee applications, they should be

reviewed by any trustee appointed in this case.

       5.      Counsel Financial’s review of these fee applications is continuing and reserves its

rights to supplement or amend this objection.

       6.      In accordance with the foregoing, no awards of interim compensation should be

made at this time and no payments should be approved.

Dated: New York, New York
       December 12, 2019
                                     DAVIDOFF HUTCHER & CITRON LLP

                                     By: /s/ David H. Wander
                                            David H. Wander
                                            Alexander R. Tiktin
                                     605 Third Avenue
                                     New York, New York 10158
                                     (212) 557-7200
                                     dhw@dhclegal.com
                                     art@dhclegal.com

                                     Attorneys for Counsel Financial II LLC, LIG Capital LLC,
                                     and Counsel Financial Holdings LLC




                                                  3
EXHIBIT D
19-12346-shl           Doc 220       Filed 02/06/20 Entered 02/06/20 15:23:06             Main Document
                                                  Pg 1 of 3



    DAVIDOFF HUTCHER & CITRON LLP
    605 Third Avenue
    New York, New York 10158
    (212) 557-7200
    David H. Wander, Esq. (dhw@dhclegal.com)
    Alexander R. Tiktin, Esq. (art@dhclegal.com)

    Attorneys for Counsel Financial II LLC, LIG
    Capital LLC, and Counsel Financial Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                               Chapter 11

LIDDLE & ROBINSON, LLP,                                              Case No. 19-12346 (SHL)

                                       Debtor.
-------------------------------------------------------X



            OBJECTIONS BY COUNSEL FINANCIAL II LLC, LIG CAPITAL LLC,
               AND COUNSEL FINANCIAL HOLDINGS LLC TO NOTICES OF
                 MONTHLY STATEMENT OF EISNERAMPER LLP FOR
                   COMPENSATION FOR SERVICES RENDERED AND
            REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL TO THE
             DEBTOR AND DEBTOR IN POSSESSION FOR THE PERIOD FROM
              DECEMBER 1, 2019 THROUGH DECEMBER 31, 2019 [DOC. 211] 1


TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

           Counsel Financial II LLC (“CF2”), LIG Capital LLC (“LIG”), and Counsel Financial

Holdings LLC (“Holdings” and together with LIG and CF2, collectively “Counsel Financial”), by

their attorneys, Davidoff Hutcher & Citron LLP, submit the following objections to the Notices of

Monthly Statement of EisnerAmper LLP For Compensation For Services Rendered and




1
    References to “Doc.” refer to documents filed on the docket in this case.


672078v.1
19-12346-shl        Doc 220       Filed 02/06/20 Entered 02/06/20 15:23:06                    Main Document
                                               Pg 2 of 3



Reimbursement of Expenses Incurred As Counsel to the Debtor and Debtor In Possession For the

Period From December 1, 2019 Through December 31, 2019 [Doc. 211] and represents and states:

        1.       Counsel Financial objects to payment for any services relating to the preparation of

the Declaration of Allen Wilen in Support of the Debtor’s Omnibus Objection to Counsel

Financial’s Motion to Convert this Chapter 11 Reorganization to a Chapter 7 Liquidation (the

“Wilen Declaration”) [Doc. 163-3]. The Wilen Declaration lacks proper evidentiary support,

pursuant to Federal Rule of Bankruptcy Procedure 9011(b)(3), as shown by Counsel Financial’s

Reply in Further Support of Their Motions to Convert the Debtors’ Chapter 11 Reorganization to

Chapter 7 Liquidation (“CF Reply”), and the Declarations referenced therein. 2 See CF Reply, Doc.

173, ¶¶ 34-43 (citing Wander Dec., Exh. E, Doc. 174; Declaration of Megan Payne, Doc. 175,

Exhs. E-I).

        2.       Counsel Financial also reserves its rights to object to payment to EisnerAmper to

the extent it is determined that Counsel Financial has a perfected lien on the funds that will be used

to pay EisnerAmper.




2
 Counsel Financial’s objection extends to other documents filed with the Debtor’s Omnibus Objection to Convert this
Chapter 11 Reorganization to a Chapter 7 Liquidation, to the extent that they advance demonstrably false factual
claims. Docs. 163, 163-1, 163-2.
                                                        2

672078v.1
19-12346-shl   Doc 220   Filed 02/06/20 Entered 02/06/20 15:23:06      Main Document
                                      Pg 3 of 3



Dated: New York, New York
       February 6, 2019
                               DAVIDOFF HUTCHER & CITRON LLP

                               By: /s/ David H. Wander
                                      David H. Wander
                                      Alexander R. Tiktin
                               605 Third Avenue
                               New York, New York 10158
                               (212) 557-7200
                               dhw@dhclegal.com
                               art@dhclegal.com

                               Attorneys for Counsel Financial II LLC, LIG Capital LLC,
                               and Counsel Financial Holdings LLC




                                         3

672078v.1
